DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s amendments to claims 1, 3, 10, 13, 16, 18, and 19 in the reply filed on 12/13/2021 are acknowledged.
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
Claims 16 and 18 recite “a second end opposite that is free and the first end” in lines 5 and 7 respectfully which should read “a second end that is free and opposite the first end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites “a second connection point on the tube proximal to the first connection point; wherein at least one rib of the plurality of ribs extends from the first connection point in the arc to the second connection point on the tube.”. However, claim 1 recites that the plurality of ribs have a first end that is connected to the first connection point at the distal end of the tube i.e. a non-free end and a second end that is free and opposite the first end i.e. an end not connected to the tube. Therefore, the plurality of ribs of claim 1 cannot include a second connection point on the tube, if the second ends of the ribs are free. Furthermore, the “second connection” is only disclosed in the written description of the instant application to describe the embodiment of Fig. 8 (see para. 0048) which does not include the ribs having a free end whereas in the embodiment of Figs. 3 and 4 the second end of the plurality of ribs extend away from the tube and is free (see para. 0054). Since claim 5 fails to read on the claimed embodiment [i.e. embodiments comprising free second ends on the plurality of ribs], the claim is withdrawn by the examiner. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 5 recites “a second connection point on the tube proximal to the first connection point; wherein at least one rib of the plurality of ribs extends from the first connection point in the arc to the second connection point on the tube.”. However, claim 1 recites that the plurality of ribs have a first end that is connected to the first connection point at the distal end of the tube i.e. a non-free end and a second end that is free (i.e. an end not connected to the tube) and opposite the first end.  It is unclear to the examiner how the second end can be free and connected, as these limitations appear to contradict each other. Since an end cannot be both free and connected, no prior art rejections have been applied to claim 5.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 4, 6-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20030093072) in view of Daniel et al. (US 7780696) [hereinafter Daniel] and Vazales et al. (US 8382908) [hereinafter Vazales].
Regarding claim 1, Friedman discloses a catheter device (2/3) (Fig. 2/Fig. 3A), comprising:
a tube (sheath; not shown in the embodiment of Fig. 2/Fig. 3A having a proximal end and a distal end (Fig. 1C; para. 0030, 0047 and 0053) [note: Friedman discloses that a sheath may be part of the ablation device, wherein the catheter body 10 (Fig. 2/Fig. 3A) may be configured for an over-the-wire or through-a-sheath application for example, see sheath 15 in the embodiment of Figs. 7A-C ];
a linkage 10 inside the tube extending between the proximal end and the distal end of the tube (Fig. 2/Fig. 3A; para. 0030) [note: see sheath 15 in the embodiment of Figs. 7A-C for example; para. 0047];
a plurality of ribs 22 of umbrella body 20 having a first end that is connected to a first connection point 28 at the distal end of the tube (Fig. 2/Fig. 3A; para. 0038), the plurality of ribs 22 having a second end (36) that is free and opposite the first end (Fig. 2/Fig. 3A; para. 0040); 
each rib of the plurality of ribs 22 having a stretcher wire 34, the stretcher wire having a first end that is connected to a point on the rib between the first end and second end of the rib (Fig. 2/Fig. 3A; para. 0040), the stretcher wire 34 having a second end that is connected to a distal portion of the linkage via. a deployment/retractor collar 24 (Fig. 2/Fig. 3A; para. 0039);

Daniel in the same field of endeavor teaches a distal protection device comprising an umbrella shaped capturing assembly comprising a mesh formed from a microporous membrane (col. 3 lines 59-63) for the purpose of receiving and retaining stenosis fragments while allowing blood to continue to flow through the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the membranous material in Friedman to include the microporous mesh structure of Daniel in order to receive and retain stenosis fragments while allowing blood to continue to flow through the vessel (col. 4 lines 45-52).
	Friedman further discloses a handle 17 [interpreted as an actuator] having a mechanism 19 [interpreted as an input device], wherein the actuator accepts a signal via. mechanism 19 and actuates the plurality of ribs from a retracted position to generally an extended position from the tube (para. 0029). However, Friedman fails to disclose a first handle at the proximal end of the tube, a second handle adjacent to the first handle and attached to the linkage, wherein the second handle actuates the plurality of ribs from a retracted position to generally an extended position from the tube.
Vazales in the same field of endeavor teaches a collet expansion assembly 210 (Fig. 16A) comprising a first handle 150 (Fig. 5) at the proximal end of a tube 129 (col. 21 lines 3-15), a second handle 52 adjacent to the first handle 150 and attached to a linkage 128 (Fig. 5; col. 21 lines 17-27), wherein the second handle 152 (Fig. 5) actuates a plurality of ribs 216 from a retracted position (Fig. 16A) to generally an extended position (Fig. 16B) from the tube 129 (col. 32 lines 35-41) for the purpose of expanding and collapsing the cleaning member 126 (col. 21 lines 46-58).

the claimed invention to substitute the handle comprising the actuator and input device in Friedman for the handle comprising first and second handle, as taught by Vazales, for actuating the linkage relative to the tube in order to expand and collapse the capture member. The substitution of one known element for another would have yielded predictable results, namely a way of controlling the umbrella shaped capture member. [note: in the instant application, an actuator is taught as being a known alternative in the art for the first and second handles (see para. 0076 of instant application).]
	Regarding claim 2, Modified Friedman discloses wherein: the second handle 152 (Fig. 5) actuates the plurality of ribs by longitudinal movement of the linkage (col. 21 lines 17-27 and col. 32 lines 35-41 of Vazales).
Regarding claim 4, Modified Friedman discloses wherein at least one rib of the plurality of ribs 22 extends from the tube in an arc (see Figs. 1B and 3A of Friedman wherein the ribs 22 are shown having a bowed configuration; para. 0033 of Friedman).
Regarding claim 6, Modified Friedman discloses each rib of the plurality of ribs 22 having an atraumatic tip 26/32/33 at the second end of each rib (Fig. 2/Fig. 3A; para. 0037 and 0040 of Friedman) [note: the elements 26 have a rounded configuration and are therefore interpreted as atraumatic].
Regarding claim 7, Modified Friedman discloses all of the limitations set forth above in claim 1, including a mesh formed from a microporous membrane (col. 3 lines 59-63 of Daniel). However, Modified Friedman fails to disclose wherein the mesh comprises a plurality of filaments.
Daniel further teaches that an alternative to the mesh being formed from a porous membrane is a mesh formed from woven or braided fibers or wires (col. 3 lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the porous membrane in Modified Friedman for the woven or braided fibers or wires of Daniel, particularly since Daniel teaches the membrane structure or the 
Regarding claim 8, Modified Friedman discloses wherein the filaments are woven (col. 3 lines 59-61 of Daniel).
Regarding claim 9, Modified Friedman discloses the tissue ablation device of the invention can include an intracardiac echo (ICE) device 50 or other imaging, sensing and monitoring devices/elements attached at the distal end of the tube (Fig. 2; para. 0046 of Friedman), wherein the device/element on the distal end has a rounded cylindrical shape for atraumatic insertion into vasculature (Fig. 8 of Friedman). However, Modified Friedman fails to disclose wherein the device/element on the distal end  is cone shaped. 
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have a cone shaped distal end, since applicant has not disclosed that the cone shape solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both a cone shape and a rounded cylinder shape. Furthermore, applicant discloses in the written description that “The end cone can be a shape including, but not limited to, a cone, truncated cone, pyramid, angled chisel, perpendicular chisel, sphere, elliptic paraboloid, bullet, elliptic hyperparaboloid, or any other shape known in the art for shaping the tip of an instrument for insertion into a body” (para. 0051 of instant application). Therefore, it would have been prima facie obviousness to modify the shape of the device/element on the distal end to obtain the invention of claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Modified Friedman.
Regarding claim 10, Modified Friedman discloses wherein each rib of the plurality of ribs 22 having at least one filament 32/33 connected to the second end of the rib and to the second end of another rib of the plurality of ribs [note: each rib of the plurality of ribs terminates in one common tip, i.e. the circumferential loop 32 or loop segments 33; Fig. 3A, para. 0040].
Regarding claim 11, Modified Friedman discloses all the limitations set forth above in claim 4, including wherein at least one rib of the plurality of ribs 22 extends from the tube in an arc (see Figs. 1B and Fig. 3A of Friedman wherein the ribs 22 are shown having a bowed configuration; para. 0033 of Friedman). Friedman further discloses that the ribs 22 may be formed from a rigid or semi-rigid, flexible material that allows a bowed spline/rib (para. 0033). However, Modified Friedman does not expressly disclose wherein at least one rib of the plurality of ribs comprises shape-memory alloy.
The embodiment of Fig. 7 of Friedman teaches that the plurality of ribs 22 can be formed of shape-memory alloy (para. 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the plurality of ribs in Modified Friedman to include the shape memory material of the embodiment of Fig. 7 of Friedman in order to provide the beneficial shape memory properties such that the plurality of ribs can form into the bowed, umbrella shape after being within the sheath (para. 0048).
Regarding claim 13, Modified Friedman discloses wherein the plurality of ribs form into a bowed or arced configuration due to the material chosen by the user (para. 0033), so that when the catheter device is in the extended position, at least one of the stretcher wires 34 presses and on at least one rib of the plurality of ribs 22 causing an arc in the at least one rib of the plurality of ribs (para. 0040).
Regarding claim 14, Modified Friedman discloses a fluid coupling fitting at the proximal end of the catheter device (para. 0012 and 0034-0035 of Friedman).
Regarding claim 15, Modified Friedman wherein the tube and the linkage are flexible (para. 0030 and 0047 of Friedman).
Regarding claim 16, Friedman discloses a catheter device (2/3) (Fig. 2/Fig. 3A), comprising:
a linkage 10 having a proximal end 12 and the distal end 14 of the tube (Fig. 2/Fig. 3A; para. 0040);
a plurality of ribs 22 of umbrella body 20 having a first end that is connected to a first connection point 28 at the distal end of the linkage (Fig. 2/Fig. 3A; para. 0038), the plurality of ribs 22 having a second end (36) that is free and opposite the first end (Fig. 2/Fig. 3A; para. 0040); 
each rib of the plurality of ribs 22 having a stretcher wire 34, the stretcher wire having a first end that is connected to a point on the rib between the first end and second end of the rib (Fig. 2/Fig. 3A; para. 0040), the stretcher wire 34 having a second end that is connected to a distal portion of the linkage via. a deployment/retractor collar 24 (Fig. 2/3A; para. 0039);
Friedman further discloses in that the umbrella body 20 can include a membranous material 35 on the splines, wherein the membranous material may include structural variants that allow for perfusion flow during deployment of the umbrella body (para. 0044; see Fig. 5). However, Friedman does not explicitly disclose a mesh structure.
Daniel in the same field of endeavor teaches a distal protection device comprising an umbrella shaped capturing assembly comprising a mesh formed from a microporous membrane (col. 3 lines 59-63) for the purpose of receiving and retaining stenosis fragments while allowing blood to continue to flow through the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the membranous material in Friedman to include the microporous mesh structure of Daniel in order to receive and retain stenosis fragments while allowing blood to continue to flow through the vessel (col. 4 lines 45-52).

Vazales in the same field of endeavor teaches a collet expansion assembly (210) (Fig. 16A) comprising a first handle 150 (Fig. 5) at the proximal end of a linkage 128 (col. 21 lines 3-15), a second handle 52 adjacent to the first handle 150 and attached to the linkage 128 (Fig. 5; col. 21 lines 17-27), wherein the second handle 152 (Fig. 5) actuates a plurality of ribs 216 from a retracted position (Fig. 16A) to generally an extended position (Fig. 16B) from the linkage (col. 32 lines 35-41) for the purpose of expanding and collapsing the cleaning member 126 (col. 21 lines 46-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the handle comprising the actuator and input device in Friedman for the handle comprising first and second handle, as taught by Vazales, in order to expand and collapse the capture member. The substitution of one known element for another would have yielded predictable results, namely a way of controlling the umbrella shaped capture member. [note: in the instant application, an actuator is taught as being a known alternative in the art for the first and second handles (see para. 0076 of instant application).]
Regarding claim 17, Modified Friedman wherein the linkage is flexible (para. 0030 of Friedman).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20030093072) in view of Daniel et al. (US 7780696) [hereinafter Daniel], Vazales et al. (US 8382908) [hereinafter Vazales], and in further view of Marchand et al. (US 20170112513) [hereinafter Marchand].
Regarding claim 3, Modified Friedman all of the limitations set forth above in claim 1 including, a first handle 150 (Fig. 5) at the proximal end of a tube 129 (col. 21 lines 3-15), a second handle 52 adjacent to the first handle 150 and attached to a linkage 128 (Fig. 5; col. 21 lines 17-27), wherein the second handle 152 (Fig. 5) actuates a plurality of ribs 216 from a retracted position (Fig. 16A) to generally an extended position (Fig. 16B) from the tube 129 (col. 32 lines 35-41). However, Modified Friedman fails to disclose a spring between the first handle and the second handle; wherein the spring is in a loaded condition when the ribs are in the extended position and the spring is in an unloaded condition when the ribs are in the retracted position.
Marchand in the same field of endeavor teaches an intravascular instrument comprising a spring (plunger spring (1209)) between a first handle (134) and a second handle (154) (Fig. 12) [note: the spring is located between the proximal end of the second handle and the distal end of the first handle]; wherein the spring (1209) is in a loaded condition in a second position (Fig, 13) and the spring (1209) is in an unloaded condition when in a first position (Fig. 12) (para. 0133) for the purpose allowing the thrombus extraction device to bias towards the unactuated position (para. 0133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second handles in Modified Friedman to include the spring between the first handle and the second handle, as taught by Marchand, in order to allowing the handle of the device to bias towards the unactuated position, thereby preventing the device from being prematurely actuated (para. 0133).
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 20030093072) in view of Daniel et al. (US 7780696) [hereinafter Daniel].
Regarding claim 18, Friedman discloses a catheter device (2/3) (Fig. 2/Fig. 3A), comprising:

a linkage 10 inside the tube extending between the proximal end and the distal end of the tube (Fig. 2/Fig. 3A; para. 0030) [note: see sheath 15 in the embodiment of Figs. 7A-C for example; para. 0047];
a plurality of ribs 22 of umbrella body 20 having a first end that is connected to a first connection point 28 at the distal end of the tube (Fig. 2/Fig. 3A; para. 0038), the plurality of ribs 22 having a second end (36) that is free and opposite the first end (Fig. 2/Fig. 3A; para. 0040); 
each rib of the plurality of ribs 22 having a stretcher wire 34, the stretcher wire having a first end that is connected to a point on the rib between the first end and second end of the rib (Fig. 2/Fig. 3A; para. 0040), the stretcher wire 34 having a second end that is connected to a distal portion of the linkage via. a deployment/retractor collar 24 (Fig. 2/3A; para. 0039);
an actuator 17 at the proximal end of the tube and connected to the linkage 10 (Fig. 1C);
wherein the actuator accepts a signal via. mechanism 19 and actuates the plurality of ribs from a retracted position to generally an extended position from the tube (para. 0029).
Friedman further discloses in that the umbrella body 20 can include a membranous material 35 on the splines, wherein the membranous material may include structural variants that allow for perfusion flow during deployment of the umbrella body (para. 0044; see Fig. 5). However, Friedman does not explicitly disclose a mesh structure.
Daniel in the same field of endeavor teaches a distal protection device comprising an umbrella shaped capturing assembly comprising a mesh formed from a microporous membrane (col. 3 lines 59-
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the membranous material in Friedman to include the microporous mesh structure of Daniel in order to receive and retain stenosis fragments while allowing blood to continue to flow through the vessel (col. 4 lines 45-52).
Regarding claim 19, Modified Friedman discloses an input device 19 connected to the actuator that interacts with and provides the signal to the actuator (para. 0029).
Regarding claim 20, Modified Friedman illustrates wherein the input device 19 comprises a button shaped element configured to be manipulated by the user to deploy and retract the umbrella body 20 (para. 0029) [note: in the instant application, the button can include “push buttons, switches, momentary switches or buttons, slider switches, rheostats, touch sensors, heat sensors, capacitance sensors, or any other device known in the art for detecting a user's interface with a device” (para. 0076 of instant application)].
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771